The opinion of the court was delivered by
McEnbry, J.
The defendant was convicted before the Recorder’s Court; of the city of New Orleans for violating Ordinance No. 6600 relative to the establishment of private markets in the city of New Orleans. The defendant appealed.
His defence is that the ordinance contravenes the 14th amendment to the Constitution of the United States; that it violates Act 116 of 1888, and the Constitution of the State of Louisiana, as its terms empower the City Council of New Orleans to prohibit private markets in the populous part of the city of New Orleans, and creates a monopoly; that it compels the defendant to establish his private market in a building flagged, sixteen feet high and three and one-half feet from any dwelling, and is therefore unreasonable, oppressive and ultra vires.
The facts in this case and the defence urged are identical with those in the case of State vs. Dubarry, reported in 11 Southern Reporter, p. 718, and 45 An., p. —.
As the Ordinance 6600 was in that case declared to be null and void, the judgment appealed from will be avoided and reversed.
It is therefore ordered, adjudged and decreed that the judgment appealed from be avoided, annulled and reversed, and the defendant be discharged at the cost of the city.